720 So. 2d 590 (1998)
Brett Raburn WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 97-05042.
District Court of Appeal of Florida, Second District.
October 16, 1998.
James Marion Moorman, Public Defender, and Kevin Briggs, Assistant Public Defender, Bartow, for Appellant.
*591 Robert A. Butterworth, Attorney General, Tallahassee, and Angela D. McCravy, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Brett Raburn Williams appeals his sentence imposed following a violation of probation. We agree with him that the assessment of twelve points on his sentencing guidelines scoresheet for community sanction violation is erroneous, and that Florida Rule of Criminal Procedure 3.703(d)(17) does not contemplate that two distinct violations of a single community sanction constitute "successive violations" within the meaning of that rule. A successive violation, by the clear terms of the rule, must follow a prior violation resulting in the continuation of supervision or the modification or revocation of it. The presumptive sentence under a corrected scoresheet will not involve a state prison sanction, so it cannot be said that the same sentence would have been imposed absent the error we here correct. See Annunziata v. State, 697 So. 2d 997, 999 (Fla. 5th DCA 1997); Huffman v. State, 611 So. 2d 2, 3 (Fla. 2d DCA 1992) (holding that resentencing is unnecessary in light of scoresheet error only if court determines that error is harmless beyond a reasonable doubt). Accordingly, we vacate Williams' sentence and remand for resentencing with a corrected scoresheet which reflects only six points for community sanction violation.
Reversed and remanded.
CAMPBELL, A.C.J., and THREADGILL and CASANUEVA, JJ., concur.